Citation Nr: 0724333	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

2.  Entitlement to an increased disability rating shrapnel 
scars of the left parietal region, currently evaluated as 30 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

4.  Entitlement to service connection for dizzy spells, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and son.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  His awards and decorations include the Purple Heart 
and the Bronze Star.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2007.  A 
transcript of that hearing is associated with the claims 
file.  

The issue of entitlement to service connection for dizzy 
spells, to include on a secondary basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  During his January 2007 hearing, the veteran stated his 
intent to withdraw his appeal regarding the issues of 
entitlement to an initial rating higher than 10 percent for 
tinnitus and entitlement to an increased disability rating 
shrapnel scars of the left parietal region, currently 
evaluated as 30 percent disabling.  

2.  The veteran's service-connected disabilities render him 
unable to engage in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met as to the increased rating issues.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(1) (2006).

2.  The criteria are met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating higher than 10 percent for 
tinnitus.

Entitlement to an increased disability rating shrapnel scars 
of the left parietal region, currently evaluated as 30 
percent disabling.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006). 

Except for an appeal withdrawn on the record at a hearing, 
withdrawal of an appeal must be in writing, and withdrawal of 
an appeal may be made by the appellant.  38 C.F.R. § 
20.204(b) (2006).

During his January 2007 video hearing, the veteran withdrew 
his appeal as to the issues of entitlement to an initial 
rating higher than 10 percent for tinnitus and entitlement to 
an increased disability rating shrapnel scars of the left 
parietal region, currently evaluated as 30 percent disabling.  
A transcript of the hearing is of record.  

In light of the veteran's withdrawal of his appeal regarding 
these issues, there remain no allegations of error of fact or 
law for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal.  These appeals are dismissed without prejudice to 
refiling.

Entitlement to TDIU.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.

Pertinent Laws and Regulations

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341, 4.15 (2006).

In determining whether the appellant is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to support a TDIU.  A high 
rating, in itself, is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 
Vet. App. at 363.

Analysis

At present, the veteran is service-connected for the 
following disabilities: anxiety reaction, also diagnosed as 
post traumatic stress disorder, evaluated as 50 percent 
disabling; bilateral hearing loss, evaluated as 40 percent 
disabling; shrapnel scars of the left parietal region, 
evaluated as 30 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  The combined disability rating is 80 
percent.  See 38 C.F.R. § 4.25 (2006).  So he at least meets 
the threshold minimum percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a) (2006).

In his TDIU application (VA Form 21-8940), filed in July 
2005, the veteran reported that he became too disabled to 
work full time in December 1984.  During his hearing, he 
indicated that he had worked as a plumber and in 
construction.  

In a January 2006 statement, Dr. Y.Q. reported that the 
veteran was unemployable due to his "medical condition."  
Although the physician did not distinguish how much of the 
veteran's unemployability was due to the service-connected 
disabilities as opposed to the non service-connected 
disabilities, the Board finds it reasonable to assume that 
the service-connected psychiatric disorder and hearing loss 
account for a majority of his impairment.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected one, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability).  In this regard, the 
Board notes that the veteran meets the minimum percentage 
requirements for TDIU based on these two disabilities alone.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that it is shown that the veteran is unemployable due 
to his service-connected disabilities, and that the 
requirements for establishing entitlement to TDIU are met.


ORDER

The appeal of the claim of entitlement to an initial rating 
higher than 10 percent for tinnitus is dismissed. 

The appeal of the claim of entitlement to an increased 
disability rating shrapnel scars of the left parietal region, 
currently evaluated as 30 percent disabling is dismissed.  

Entitlement to TDIU is granted.  


REMAND

Entitlement to service connection for dizzy spells, to 
include as secondary to service-connected disability.  

Initially, the veteran alleged that his dizzy spells were due 
to an inservice explosion injury; however, he has recently 
contended that the condition is caused by his service-
connected hearing loss and tinnitus.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the February 2006 VA examination addressed 
whether the dizzy spells were related to an inservice 
explosive injury, but did not discuss whether they were due 
to a service-connected disability.  The Board notes that the 
examination report appears to suggest some sort of 
relationship between vertigo and hearing loss.  

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  In the February 2005 
VCAA letter, the veteran was informed only of what evidence 
was required to establish a direct service connection claim.  
The letter did not address secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA letter in 
order to ensure that all notification 
and development action required by the 
VCAA is completed, specifically to 
include advising the veteran of what 
evidence is required to establish 
service connection on a secondary 
basis.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the claimed dizzy spells.  
His claims folder should be available 
to and reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be performed.

The examiner should provide an opinion 
as to the following questions:

(a) Does the veteran have a current 
disability manifested by dizzy spells?

(b) If so, is it is as likely as not 
that the disability is related to his 
service-connected hearing loss and 
tinnitus?  

(c) If there is no causal connection, 
has there been any aggravation of the 
disability as a result of the service-
connected hearing loss and tinnitus.  
If so, specify the degree of 
aggravation.  [Allen].  In regard to 
aggravation, a distinction should be 
drawn between any temporary 
exacerbation of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression.

The complete rationale for any opinion 
expressed should be provided.  

3.  Then readjudicate the claim in 
light of the additional evidence.  The 
RO should consider service connection 
on a direct basis under 38 C.F.R. § 
3.303 and secondary basis under 38 
C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995).  If the claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


